DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the phrase "for irradiating an atomic beam" renders the claim indefinite because it is unclear whether the an atomic beam is part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "a wavelength corresponding to a transition between a ground state and a first excited state" in lines 6-7.  It is unclear what the transition between a ground state and a first excited state is referring to. Is it to the atoms in the possibly unclaimed atomic beam? Correction is required.
Claim 10 recites the limitation "a wavelength corresponding to a transition between a ground state and a first excited state" in lines 8-9.  It is unclear what the transition between a ground state and a second excited state is referring to. Is it to the atoms in the possibly unclaimed atomic beam? Correction is required.
Claim 10 recites the limitation "a wavelength corresponding to a transition between a ground state and a first excited state" in lines 10-11.  It is unclear what the transition between a ground state and a first excited state is referring to. Is it to the atoms in the possibly unclaimed atomic beam? Correction is required.
Claim 22 recites the limitation "a wavelength corresponding to a transition between a ground state and a first excited state" in lines 15-16.  It is unclear what the transition between a ground state and a first excited state is referring to. Is it to the atoms in the atomic beam? Correction is required.
Claim 22 recites the limitation "a wavelength corresponding to a transition between a ground state and a first excited state" in lines 17-18.  It is unclear what the transition between a ground state and a second excited state is referring to. Is it to the atoms in the atomic beam? Correction is required.
Claim 22 recites the limitation "a wavelength corresponding to a transition between a ground state and a first excited state" in lines 19-20.  It is unclear what the transition between a ground state and a first excited state is referring to. Is it to the atoms in the atomic beam? Correction is required.
Claim 23 recites the limitation "a wavelength corresponding to a transition between a ground state and a first excited state" in lines 17-18.  It is unclear what the transition between a ground state and a first excited state is referring to. Is it to the atoms in the atomic beam? Correction is required.
Claim 23 recites the limitation "a wavelength corresponding to a transition between a ground state and a first excited state" in lines 19-20.  It is unclear what the transition between a ground state and a second excited state is referring to. Is it to the atoms in the atomic beam? Correction is required.
Claim 10 recites the limitation "a wavelength corresponding to a transition between a ground state and a first excited state" in lines 21-22.  It is unclear what the transition between a ground state and a first excited state is referring to. Is it to the atoms in the atomic beam? Correction is required.
Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claim 10, thereby containing all the limitations of the claims on which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McFerran (John J. McFerran and Andre N. Luiten, "Fractional frequency instability in the 10−14 range with a thermal beam optical frequency reference," J. Opt. Soc. Am. B 27, 277-285 (2010)).
Regarding Independent Claim 10, McFerran discloses an apparatus for collimating an atomic beam (Fig. 2, 3), the apparatus comprising:
an irradiator for irradiating an atomic beam (from Ca oven) with a first laser beam, a second laser beam, and a third laser beam,
wherein the atomic beam is irradiated with, in this order, the first laser beam, the second laser beam, and the third laser beam (Note that while the cited reference teaches the function of irradiating the atomic beam with a first second and third beam, it's noted that the order of illumination is only the intended use of the apparatus since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987) ; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959)),
the first laser beam is a laser beam having a wavelength corresponding to a transition between a ground state and a first excited state (first pass of the 657nm ECDL, corresponding to the 1S0 to 3P1 transition, see Figs 1 and 2),
the second laser beam is a laser beam having a wavelength corresponding to a transition between the ground state and a second excited state (the 423nm ECDL, corresponding to the 1S0 to 1P1 transition, see Figs 1 and 2), and
the third laser beam is a laser beam having a wavelength corresponding to a transition between the ground state and the first excited state (a subsequent pass of the 657nm ECDL, corresponding to the 1S0 to 3P1 transition, see Figs 1 and 2).
Regarding Claim 11, McFerran discloses the apparatus according to claim 10, wherein Δv = Γ/k1, where Δv is a predetermined maximum value of velocity components, in a direction orthogonal to a traveling direction of the atomic beam, of atoms in the atomic beam, the atoms being changed from the ground state to the first excited state when the atomic beam passes through the first laser beam, Γ is a full width at half maximum of an absorption spectral line of atoms in the atomic beam, the atoms being changed from the ground state to the first excited state when the atomic beam passes through the first laser beam, and k1 is a wave number of the first laser beam.
Regarding Claims 12 and 13, McFerran discloses the apparatus according to claim 10 and 11, wherein τ1 ≥ (D + W1/2 + W3/2)/V, where τ1 is a life of the first excited state, D is an inter-axial distance between a central axis of the first laser beam and a central axis of the third laser beam, W1 is a beam width of the first laser beam, W3 is a beam width of the third laser beam, and V is a mean velocity of atoms in the traveling direction of the atomic beam (transit-time width is 230 kHz, about 25% larger than the measured width, p. 282, left col., 1st para).
Regarding Claims 16-19, McFerran discloses the apparatus according to claims 10-13, wherein a traveling direction of the third laser beam is parallel to the traveling direction of the first laser beam.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 20170016710 A1) in view of McFerran (John J. McFerran and Andre N. Luiten, "Fractional frequency instability in the 10−14 range with a thermal beam optical frequency reference," J. Opt. Soc. Am. B 27, 277-285 (2010)).
Regarding Independent Claims 22 and 23, Black discloses an atomic interferometer and/or gyroscope (Figs. 1-3) comprising:
an atomic beam generator (such as 308 or 310 in Fig. 3, [0026]) for continuously generating an atomic beam (such as beam 100; see Fig. 1, [0016]);
a moving standing light wave generator (lasers 102, 104, and 106 in Fig. 1; lasers 312, 314, 316 in Fig. 3; the beams can come from a single source as per [0017]) for generating three or more moving standing light waves (shown in both Fig. 1 and Fig. 3); 
an interference device (Fig. 1) for obtaining an atomic beam as a result of an interaction between the atomic beam and the three or more moving standing light waves ([0013], [0016], and [0026]); and
a monitor (306) for detecting an angular velocity or an acceleration by monitoring the atomic beam from the interference device ([0014], [0026]),
wherein the atomic beam generator includes:
an atomic beam source (such as 308 or 310 in Fig. 3, [0026]); and
an atomic-beam collimator (implicit).
Black is silent regarding the atomic-beam collimator including:
an irradiator for irradiating the atomic beam with a first laser beam, a second laser beam, and a third laser beam,
the atomic beam is irradiated with, in this order, the first laser beam, the second laser beam, and the third laser beam,
the first laser beam is a laser beam having a wavelength corresponding to a transition between a ground state and a first excited state,
the second laser beam is a laser beam having a wavelength corresponding to a transition between the ground state and a second excited state, and
the third laser beam is a laser beam having a wavelength corresponding to a transition between the ground state and the first excited state.
McFerran discloses an apparatus for collimating an atomic beam (Fig. 2, 3), the apparatus comprising:
an irradiator for irradiating an atomic beam (from Ca oven) with a first laser beam, a second laser beam, and a third laser beam,
wherein the atomic beam is irradiated with, in this order, the first laser beam, the second laser beam, and the third laser beam (Note that while the cited reference teaches the function of irradiating the atomic beam with a first second and third beam, it's noted that the order of illumination is only the intended use of the apparatus since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987) ; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959)),
the first laser beam is a laser beam having a wavelength corresponding to a transition between a ground state and a first excited state (first pass of the 657nm ECDL, corresponding to the 1S0 to 3P1 transition, see Figs 1 and 2),
the second laser beam is a laser beam having a wavelength corresponding to a transition between the ground state and a second excited state (the 423nm ECDL, corresponding to the 1S0 to 1P1 transition, see Figs 1 and 2), and
the third laser beam is a laser beam having a wavelength corresponding to a transition between the ground state and the first excited state (a subsequent pass of the 657nm ECDL, corresponding to the 1S0 to 3P1 transition, see Figs 1 and 2) for the purpose of achieving a high level of frequency stability (p. 278, left col., 2nd para).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the atomic-beam collimator including:
an irradiator for irradiating the atomic beam with a first laser beam, a second laser beam, and a third laser beam,
the atomic beam is irradiated with, in this order, the first laser beam, the second laser beam, and the third laser beam,
the first laser beam is a laser beam having a wavelength corresponding to a transition between a ground state and a first excited state,
the second laser beam is a laser beam having a wavelength corresponding to a transition between the ground state and a second excited state, and
the third laser beam is a laser beam having a wavelength corresponding to a transition between the ground state and the first excited state for the purpose of achieving a high level of frequency stability.


Allowable Subject Matter
Claim 9 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 is allowable because the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of collimating an atomic beam, comprising a third step of irradiating, after the second step, the atomic beam with a third laser beam, the third laser beam having the wavelength corresponding to the transition between the ground state and the first excited state, thereby changing the atoms in the first excited state in the atomic beam from the first excited state to the ground state in combination with the rest of the limitations of the above claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877